 



Exhibit 10.6*
March 19, 2007
Mr. Aaron L. Fisher
2764 Carole Lane
Allentown, PA 18104
Re: Letter Agreement
Dear Aaron:
On August 30, 2006, you received an Offer Letter from Standard Microsystems
Corporation (the “Company” or “SMSC”). As a result of Section 409A of the
Internal Revenue Code (the “Code”), SMSC wishes to confirm the terms of your
continued employment as Senior Vice President of Products and Technology as
follows:

  •   Annual Base Salary of not less than $300,000.     •   Annual Incentive
Bonus Target of 60% of base salary; initially $180,000. Your incentive bonus
target for the Company’s fiscal year ending February 28, 2007 will be prorated
based on the number of days you are employed by the Company during its fiscal
year 2007. Generally, one-half of any bonus is paid in cash and one half is paid
as a restricted stock award (“RSA”) vesting as follows: 25% per year for each of
the first two years after the date of the grant, and the remaining 50% after the
third year after the date of the grant. Your incentive bonus plan will be
modified to provide for an additional annual over-plan bonus amount consistent
with the current Management Incentive Plan currently in place and which is paid
in cash after year-end. For a full year, this amount is currently 8% of base
salary, or approximately $24,000, and which would be paid in cash. Your Annual
Incentive Bonus Target will be reviewed upon your first employment anniversary
date for a possible adjustment. Notwithstanding anything herein to the contrary,
any annual bonus for a particular fiscal year shall be paid to you as soon as
reasonably practicable following the end of such fiscal year and in any event no
later than 2 1/2 months following the end of such fiscal year; provided that in
the event payment of such bonus to you within such 2 1/2 month period is
impracticable, either administratively or economically, as determined by the
Company, payment of such bonus will be made as soon as practicable thereafter.  
  •   Monthly Car Allowance: $1,000

1



--------------------------------------------------------------------------------



 



  •   Your annual salary, annual incentive bonus target, and monthly car
allowance may be reviewed and increased from time to time.     •   A hire-on
bonus of $150,000 will be paid in cash less applicable withholdings upon closing
on a home on Long Island, NY. If you sign a legally binding contract to purchase
a home on Long Island, NY while you are still an employee of the Company and
within 6 months of the date of this letter, and your employment is terminated
without cause prior to closing on said home, this bonus will be paid in full
upon termination. If you voluntarily resign your employment within three years
of receipt of this bonus, you will be required to repay to SMSC this hire-on
bonus on a prorata basis on or before your last date of employment without
regard to any income taxes you may have paid or be responsible to pay relating
to this bonus. This bonus shall be fully earned by you three years after
receipt.     •   Eligibility for Company paid Individual Executive Life
Insurance ($250,000 death benefit), subject to obtaining underwriting.     •  
Eligibility for Company paid Individual Executive Disability Income Insurance
(up to 1/3rd of salary), subject to obtaining underwriting.     •   Eligibility
to participate in the Company’s Supplemental Executive Retirement Plan, which,
if fully vested, provides for a retirement benefit of 35% of base salary for 10
years.     •   Eligibility for severance benefits as set forth below: If your
employment is terminated for any reason other than “Cause”, or if your
compensation or duties are reduced following a “Change of Control”, or upon a
“Required Relocation”, (each of which shall be deemed a “Severance Eligible
Event”), then you shall receive severance equal to 12 months base salary and the
Company shall pay for the cost of continuing your health insurance benefits
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), to the
extent you are eligible and elect such benefits, for a period of 12 months. In
addition, any granted stock option, RSA or stock appreciation rights (“SARs”)
that, but for such termination, would have become exercisable in accordance with
its terms within 24 months of the date of such termination, shall become
exercisable (or become unrestricted in the case of RSAs) upon any Change of
Control or “Severance Eligible Event.” Such option or SAR shall remain
exercisable for a period of 12 months following your employment termination
date. With respect to the vesting of any stock option or SAR that occurs within
twelve months from the date of grant, immediate vesting will only occur to the
extent permitted under the provisions of the plan from which such stock option
or SAR was granted. In addition, in the event your employment is terminated for
any Severance Eligible Event upon a Change of Control, you will be paid a
prorata portion of any earned incentive bonus for which you would have otherwise
been eligible, based on the number of days employed by the Company during the

2



--------------------------------------------------------------------------------



 



      Company’s then current fiscal year and restriction on all RSAs previously
granted shall be removed. For purposes of this paragraph:

  (a)   “Cause” shall mean only a material violation of the terms of any of
SMSC’s personnel policies or procedures, provided you have been given notice of
the violation and a reasonable opportunity to cure such violation; a material
misstatement contained in your employment application; commission by you of any
crime or fraud against SMSC or its property or any crime involving moral
turpitude or reasonably likely to bring discredit upon SMSC; or gross negligence
or willful misconduct in the performance of your duties;     (b)   A “Change in
Control” of SMSC shall be deemed to have occurred upon the occurrence of one of
the following events:

  i.   The merger or consolidation of SMSC with or into any other corporation or
entities whereby the shareholders of SMSC immediately before the transaction do
not own at least 50% of the new entity;     ii.   SMSC is merged or consolidated
with or into any other corporation or other entity, and at any time after such
merger or consolidation is effected, the Continuing Directors do not or cease
for any reason to constitute a majority of the board of directors either of the
surviving entity, or of any entity in control of the surviving entity; or    
iii.   All or substantially all of the assets of SMSC are sold or otherwise
transferred to any other corporation or other entity, or more than 50% of the
stock of SMSC is purchased by one entity, and at any time after such sale or
other transfer is effected, the Continuing Directors do not or cease for any
reason to constitute, a majority of the board of directors either of the entity
which has acquired and owns such assets, or of any entity in control of the
entity which has acquired and owns such assets.

      In determining if a Change in Control occurs, the term “Continuing
Directors” means any person who either: (i) was elected a member of the Board at
any Annual Meeting of Stockholders of SMSC prior to the occurrence of a
corporate event that is alleged to be a Change in Control; or (ii) whose
election to the Board or nomination for election to the Board by SMSC’s
stockholders was approved in advance by at least two-thirds of the Continuing
Directors then in office; and

  (c)   A “Required Relocation” shall mean if you are required to relocate to a
new position that is outside of Long Island or, in the event you are willingly
transferred to another SMSC location, that is more than 75 miles from the
location of your employment.         The foregoing severance benefits may not be
reduced without your written consent, notwithstanding the terms and conditions
of any Severance Plan, or the cancellation of modification of any Severance
Plan. The payment of 12 months base salary as severance is in lieu of any
severance payment of base salary you would receive as part of any

3



--------------------------------------------------------------------------------



 



      Severance Plan; however you shall receive any additional benefits not set
forth herein to which you are entitled as an Executive as part of any Severance
Plan.

      The parties acknowledge that the payment of some or all of the above
severance benefits payable under the SMSC Severance Plan or this Letter
Agreement may be considered to be a form of nonqualified deferred compensation
benefits subject to 409A. In recognition of this fact, the parties hereby agree
and confirm as follows:

  i.   Notwithstanding anything to the contrary in this Agreement, in no event
shall any benefits be paid to you prior to the 6th month anniversary of your
Separation from Service as defined pursuant to 409A, unless otherwise
permissible under 409A. Any and all payments that may not be paid prior to such
6th month anniversary shall be delayed until the first day of the month after
such 6th anniversary occurs and shall retroactively apply to make you whole for
any lost benefits, with interest at the rate of prime plus 2%, determined as of
the first day of the month in which the Separation from Service occurred. To the
extent that you are required to pay for the cost of any benefits to keep them in
full force and effect during the 6 month delay period, you shall also be
reimbursed for such out-of-pocket expenses as of the same date provided above
with the same rate of interest.     ii.   In the event that any payment or
benefit required to be paid to you pursuant to this Agreement would violate
409A, the parties agree notwithstanding any provisions of this Agreement to the
contrary, to amend this Agreement, to the extent necessary and reasonable to
maintain the spirit of this Agreement without resulting in a violation under
Section 409A.     iii.   In the event of a violation of 409A , it is not the
intent of the Company for you to incur the excise tax and other penalties under
409A. Accordingly, to the extent any excise taxes, or underpayment of interest
or penalties under 409A apply, the Company shall make a “gross up” payment to
the employee, to offset the effect of any excise tax, interest or penalties
incurred in accordance with 409A, and any tax on such gross up payments to the
extent such action is legally permitted.

      In the case of a Change in Control of Company, you are entitled to a
“gross-up” payment in an amount sufficient to offset the effect of any excise
tax incurred in accordance with Section 280G of the Code, and any tax on the
gross-up payment; provided, that in the event the aggregate amount of the
payments and benefits, that are otherwise subject to the excise tax of
Section 4999 of the Code, you are entitled to receive in connection with a
Change in Control (the “Aggregate Payment”) is equal to less than Twenty
Thousand Dollars ($20,000.00) more than the product of (i) three and (ii) your
Base Amount (as such term is defined in Section 280G(b)(3) of the Code and the
regulations issued under Section 280G of

4



--------------------------------------------------------------------------------



 



      the Code), the Aggregate Payment will be reduced to the minimum amount as
will result in no portion of the Aggregate Payment being subject to such excise
tax; provided that the payments and/or benefits to be eliminated in effecting
such reduction shall be agreed upon between the Company and you.       All gross
up payments set forth in the Letter Agreement shall be made as soon as legally
permitted under Section 409A of the Code, but in no event later than 2 1/2
months following the end of the fiscal year in which the event giving rise to
such gross up payment occurs and, if permissible, before the excise tax becomes
due.

  •   In order to receive the foregoing severance benefits, you shall be
required to execute a general release in substantially the form currently set
forth in Section 15 of the Severance Plan (a copy of which is attached hereto).
    •   The Company will reimburse or pay on your behalf reasonable relocation
costs in connection with moving your residence from Allentown, Pennsylvania to
Long Island, New York, if such relocation occurs within one year of your start
date. Reasonable relocation costs shall include normal closing costs on the sale
of your residence in Allentown that are legally or customarily the
responsibility of the seller; normal closing costs on the purchase of your new
residence on Long Island that are legally or customarily the responsibility of
the buyer; the cost of transporting ordinary household goods and personal
belongings from Allentown to Long Island; reasonable travel costs for you and
the members of your immediate family from Allentown to Long Island; and
reasonable temporary living costs until you purchase a home on Long Island for
up to three months. In the event you purchase a residence on Long Island before
selling your residence in Allentown, you will be reimbursed for the carrying
costs of your Long Island residence or your Allentown residence in lieu of
temporary living costs for up to three months, whichever is lower. In the event
you purchase a residence on Long Island before selling your residence in
Allentown, you will be reimbursed for interest payments on a mortgage to finance
the purchase of your Long Island residence until you sell your Allentown
residence or for three months, whichever period is shorter. In addition, the
Company will fully tax protect reportable, non-deductible income resulting from
relocation payments to you or on your behalf. In the event you voluntarily leave
the Company’s employ on or before one year following the date you close on the
purchase of a residence on Long Island (the “Close”), you will be required to
immediately pay to the Company the total of the relocation costs paid to you or
on your behalf, including tax protection payments, which were reportable income
to you. In the event you voluntarily resign from the Company after one completed
year of service from the Close but before the second anniversary of the Close,
you will be required to immediately pay to the Company three quarters of the
total of the relocation costs paid to you or on your behalf, including tax
protection payments, which were reportable income to you. In the event you
voluntarily resign from the Company after two completed years of service from
the Close but before the third anniversary of the Close, you will be required to
immediately pay to the Company one half of the total of the relocation costs
paid to you or on your behalf, including tax protection payments, which were
reportable income to you. In the event you voluntarily resign from the Company
after three completed years of service

5



--------------------------------------------------------------------------------



 



      from the Close but before the fourth anniversary of the Close, you will be
required to immediately pay to the Company one quarter of the total of the
relocation costs paid to you or on your behalf, including tax protection
payments, which were reportable income to you.     •   Vacation time to be
accrued at the rate of 20 days per year.     •   Paid holidays will be according
to the Company’s holiday schedule for U.S. employees.     •   You will be
eligible to participate in all other benefits programs offered to similarly
situated employees in New York such as the Company’s 401k plan.     •   This
offer is subject to the approval of the Compensation Committee of the Company or
a majority of the independent directors of the Company.

In consideration of your employment with the Company and the compensation and
benefits provided by the Company, you agree that for so long as you shall be
employed by Company or any Company Affiliate, and for one year thereafter, you
shall not, directly or indirectly, as principal, partner, agent, servant,
employee, stockholder, or otherwise, anywhere in the world (the “Territory”),
engage or attempt to engage in any business activity competitive with the
business being conducted by Company or which Company or any Company affiliate
plans to conduct, according to your knowledge at the time notice or actual
termination occurs, whichever is earlier. You recognize that the foregoing
territorial and time limitations are reasonable and properly required for the
adequate protection of the business of Company and that in the event that any
such territorial or time limitation is deemed to be unreasonable in any
proceeding to enforce these provisions or otherwise, you agree to request, and
to submit to, the reduction of said territorial or time limitation to such an
area or period as shall be deemed reasonable by the relevant tribunal. Further,
you agree that for a period of 24 months after your termination of employment
with Company for any reason, you shall not, directly or indirectly, whether on
behalf of yourself or others, solicit, lure or hire away any employees of
Company or assist or aid in any such activity. You acknowledge that the scope of
the covenant not to compete and the nonsolicitation of employees and client
provisions contained in this Agreement are reasonable. In the event that any
aspect of these provisions is deemed to be unreasonable by a court, you will
submit to any reductions as the court shall deem reasonable.
This Letter Agreement is contingent upon verification of your academic and
professional credentials.
Your eligibility to participate in the various compensation and benefits plans
offered by the Company is subject to your compliance with the terms of each
plan, which may be amended or modified by the Company, in its sole discretion,
from time to time except as set forth above.
A basic philosophy of SMSC is that we depend upon our employees to succeed. We
therefore want our relationship to be one of long-standing, which offers you the
opportunity to effectively use your skills and successfully service our
customers’ needs. We are confident that you will perform satisfactorily and
follow our policies and procedures. Our objective has always been to

6



--------------------------------------------------------------------------------



 



provide employees with career opportunities; however, this will be influenced by
your performance and SMSC’s success in the marketplace. Changes in the economy,
our markets and technology will continue to occur; therefore, notwithstanding
the fact that we are a career employee oriented Company, this offer of
employment should not be construed as a contract or a commitment that your
employment will continue for a specific period of time.
We look forward to having you remain with SMSC for what I am confident will be a
mutually beneficial association. In the meantime, if you have any questions,
please do not hesitate to contact me. This Letter Agreement may be executed by
each party by facsimile counterpart.
This Letter Agreement supersedes and replaces your Offer Letter and is only
supplemented by your Employee Agreement dated September 6, 2006. This Letter
Agreement does not cancel any stock options, stock appreciation rights or
restricted stock awards previously granted to you.

            Sincerely,

/s/ Andrew P. Solowey

Andrew P. Solowey
Vice President of Human Resources
                       

Encl.
Agreed and accepted.

     
SIGNATURE:
  /s/ Aaron L. Fisher 
 
   
 
   
DATE:
  3/21/07 
 
   

7